Citation Nr: 1008163	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-32 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had verified active military service from May 
1976 to April 1991.  It appears that the Veteran had prior 
service from May 1969 to May 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  By way of the September 2006 decision, 
the RO denied entitlement to TDIU.

In March 2009 the Board remanded the issue on appeal for 
further development.  Pursuant to the Board's March 2009 
remand instructions, the Appeals Management Center referred 
the case to the Director of the Compensation and Pension 
Service for consideration of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321.  In a September 2009 
decision, the Director denied entitlement to an extra-
schedular rating for the Veteran's service-connected 
disabilities, on the basis that there was no unusual or 
exceptional disability pattern that renders application of 
the regular rating criteria impractical.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran has the following service connected 
disabilities: low back pain and strain, rated as 40 percent 
disabling; residuals of twisting injury to the left knee, 
torn ligament, and torn medial meniscus, rated as 20 percent 
disabling; fracture of the left medial malleolus, rated as 
noncompensable; and bilateral sensorineural hearing loss, 
rated as noncompensable.  

3.  The Veteran is not precluded from all forms of  
substantially gainful employment as a result of his service-
connected disabilities.  



CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
February 2006 and December 2007 correspondences.  These 
letters detailed the elements of a TDIU claim, described the 
evidence and information necessary to substantiate the claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that VA notice must include information regarding 
the disability rating and an effective date that may be 
assigned.  In this case, the RO informed the Veteran of the 
disability rating and effective dates in a March 2006 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issue decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The Veteran was not afforded a VA 
examination solely based on his claim for TDIU; however, he 
was afforded VA examinations in conjunction with his service-
connected disabilities.  In addition, the Veteran's claims 
file was sent to the Under Secretary for Benefits for the 
Director of VA's Compensation and Pension Service reviewed to 
see if the Veteran was entitled to extra-schedular 
consideration under 38 C.F.R. § 4.16(b) and an opinion was 
given in September 2009.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II. Analysis

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective 
criteria provide for a total rating when there is a single 
disability or a combination of disabilities that result in a 
100 percent schedular evaluation.  Subjective criteria 
provide for a TDIU when, due to service-connected disability, 
a veteran is unable to secure or follow a substantially 
gainful occupation, and has a single disability rated 60 
percent or more, or at least one disability rated 40 percent 
or more with additional disability sufficient to bring the 
combined evaluation to 70 percent.  For the purposes of this 
analysis, the following will be considered a single 
disability: disabilities resulting from a common etiology or 
a single accident, and disabilities affecting a single body 
system such as the orthopedic system.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the 
veteran does not meet the percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran is service-connected for and 
currently assigned ratings as follows: low back strain, 40 
percent; residuals of a twisting injury to the left knee; 20 
percent; a fracture of the left medial malleolus, zero 
percent; and bilateral sensorineural hearing loss, zero 
percent.  A combined 50 percent rating is currently in 
effect.  As such, the Veteran does not meet the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  
However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

The Veteran worked for the U.S. Postal Service until 1998 
when he became disabled because of his low back and left 
knee.  In the Veteran's December 1999 Social Security 
Administration (SSA) decision, it was noted that the Veteran 
alleged that he was disabled since July 1, 1998, as a result 
of low back problems, left leg problems, high blood pressure, 
and arthritis.  The Board notes that the Veteran is not 
currently service-connected for high blood pressure and 
arthritis.  The SSA Administrative Law Judge found the 
Veteran's hypertension and arthritis, to include a spinal 
disorder, significantly limited his ability to work.  He was 
found to have only the residual functional capacity to 
perform only a narrow range of sedentary work and not his 
past employment.  In judging that the Veteran was disabled 
reference was made to medical records showing the Veteran had 
left knee pain with mild limitation on range of motion, low 
back pain with features consistent of musculoskeletal 
ligamentous etiology, high blood pressure, diabetes, and 
possible neuropathy of the left lower extremity.

The Veteran submitted an October 1995 private medical record 
that stated that he was totally disabled from his normal 
duties as a postal mail handler since August 1995 and was 
scheduled to return to limited duty on November 13, 1995, and 
effective December 1995 was expected to handle normal work 
demands without limitation.  This was based on treatment for 
sprain of his lumbar spine and subsequent spinal subluxation.  
A January 1996 letter from his private chiropractor stated 
that he was able to return to normal work duties without 
physical restriction on January 3, 1996.   In October 1998 
the Veteran's private physician stated that he was 
permanently partially disabled and that he was disabled from 
his job as a mail handler because he must perform repetitive 
lifting, bending, and stooping.  

In February 2006 the Veteran's private chiropractor stated 
that the Veteran's service-connected disabilities prevented 
him from performing substantially, gainful employment because 
of his condition; he was unable to bend, sit, stand, or lift 
more than five pounds. 

The Board notes that VA examiners in 2004 and 2007 were not 
asked to offer opinions as to unemployability since the 
Veteran had been unemployed since 1998.  However, it is 
evident from the record that the Veteran has functional 
impairment with regard to lifting, bending, and stooping.  
Further, while it appears he previously may have had an 
ability to perform a narrow range of sedentary work, records 
from Westside Health Services dated in June 2007, show the 
Veteran was only able to walk, sit or stand for 10-15 minutes 
and driving was limited to 30 minutes.

In compliance with the March 2009 Board remand the Under 
Secretary for Benefits for the Director of VA's Compensation 
and Pension Service reviewed the Veteran's claims file to see 
if the Veteran was entitled to extra-schedular consideration 
under 38 C.F.R. § 4.16(b).  The Veteran's service-connected 
disabilities were noted, as well as, that the Veteran's 
available medical records, which included several letters 
from his doctor and chiropractor, and his SSA records were 
reviewed.  It was also noted that the Veteran's private 
physician stated in June 2007 that he had some functional 
abilities with maximum standing or walking for 15 minutes or 
for driving 30 minutes.  In addition, at the August 2007 VA 
examination it was noted he had low back pain that would 
flare up with standing, lifting, or twisting. 

The Director of Compensation and Pension Services stated that 
while the Veteran was granted disability benefits for his 
lumbar spine in 1998, there was no indication that based on 
the physical examination, the pattern and duration of the 
flare-ups, and the minimal medication administered, that the 
Veteran is unable to be employed in some types of sedentary 
work.  Therefore, it was found that the entitlement to extra-
schedular TDIU was not in order. 

After a careful review of the Veteran's claims file the Board 
agrees.  For entitlement to a TDIU on an extra-schedular 
basis, the record must show some factor that takes the 
claimant's case outside the norm.  In this case the evidence 
is insufficient to show that there is some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  See Van Hoose, 
supra.  The Board notes that there are opinions of record 
indicating that the Veteran is unemployable as a result of 
his service-connected disabilities and there are opinions of 
record indicating that the Veteran is employable despite his 
service-connected disabilities.  The findings of a physician 
are medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The 
Board is free to assess medical evidence and is not obligated 
to accept one physician's opinion.  Wilson v. Derwinski, 2 
Vet. App 614 (1992).  The Board notes that greater weight may 
be placed on one physician's than another's depending on 
factors such as the reasoning employed by the physicians and 
whether or not (and the extent to which) they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In assessing evidence such as 
medical opinions, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  

In this case, the Board finds that the medical evidence 
against the Veteran's claim outweighs that for his claim.

The Board notes that while the Veteran was found to be 
unemployable by SSA, that decision was based on his service-
connected disabilities and his non-service-connected 
disabilities.  A total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

While relatively favorable medical opinions were rendered in 
October 1998 and October 2006 there are reasons why the 
medical opinions favoring the Veteran's claim are given 
reduced weight.  The October 1998 opinion stated only that 
the Veteran was disabled from his job as a mail handler.  The 
Board finds that this opinion is not probative on the 
Veteran's future employability since it only concerns the 
Veteran's past employment and not the effect of his service-
connected disabilities on a different form of employment.  
While the October 2006 opinion indicated that the Veteran was 
prevented from performing substantial gainful employment 
because of his service-connected disabilities, the examiner 
did\ not state the role of the Veteran's non-service-
connected disabilities nor did he state how he came to this 
opinion or what records were reviewed.  

The Board finds that the September 2009 Compensation and 
Pension opinion (which falls against the claim for a TDIU) is 
the most probative opinion on file because it reviewed and 
discussed the Veteran's private treatment records, VA 
treatment records, and SSA determination.  In addition, it 
considered only the Veteran's service-connected disabilities 
in making a determination under 38 C.F.R. § 4.16(b).  Even 
though the Veteran was previously employed as a mail carrier 
and it has been found that he can no longer do that 
particular job, the Compensation and Pension opinion found 
that he was still employable in some capacity.  The Board 
notes that, for the veteran to prevail on an extra-schedular 
basis, the record must reflect some factor that takes the 
claimant's case outside the norm.  The sole fact that a 
veteran is unemployed or has difficulty finding employment is 
not enough, since a high compensation rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment; the question is whether the claimant is 
capable of performing the physical and mental acts required 
for employment, not whether the claimant could find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

In sum, the Board finds that the preponderance of the 
evidence is against the claim that the veteran is currently 
precluded from engaging in substantial gainful employment by 
reason of his service-connected disabilities.  Entitlement to 
TDIU is thus not established.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied. 38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to TDIU on an extraschedular basis is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


